                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7

                                   8        JAMES GOODELL, et al.,                          Case No. 19-cv-06196-VKD
                                                           Plaintiffs,
                                   9
                                                                                            ORDER RE MOTIONS IN LIMINE
                                                     v.
                                  10
                                                                                            Re: Dkt. Nos. 104-111
                                  11        SOLEDAD UNIFIED SCHOOL
                                            DISTRICT, et al.,
                                  12
Northern District of California




                                                           Defendants.
 United States District Court




                                  13

                                  14            The Court held a pretrial conference in this matter on June 23, 2021. Dkt. No. 130. This

                                  15   order resolves the parties’ motions in limine. Dkt. Nos. 104, 105, 106, 107, 108, 109, 110, 111.

                                  16   The Court will issue separate orders regarding the parties’ proposed jury instructions (Dkt. No.

                                  17   117, Exs. 6(a), 6(b)) and other matters discussed during the pretrial conference.1

                                  18   I.       PLAINTIFFS’ MOTION IN LIMINE NO. 1
                                  19            A.        Heather Goodell’s Employment with the District
                                  20            Plaintiffs move for an order excluding any evidence regarding Heather Goodell’s

                                  21   employment as a substitute teacher with the District. Dkt. No. 105. They argue that evidence of

                                  22   her conduct, personality traits, and performance as a substitute teacher, and specifically any

                                  23   evidence that she treated students poorly, is inadmissible character evidence that is not relevant to

                                  24   any issue in dispute. Fed. R. Evid. 401, 402, 403, 404(a). The District argues that such evidence

                                  25   is relevant to show that it does respond to complaints that students are being abused. Additionally,

                                  26
                                  27   1
                                         After motions in limine were filed, and following the pretrial conference, the parties confirmed
                                  28   that they stipulate to the dismissal of defendants Jaime Notheis and Jaime Calderon. Dkt. No.
                                       136. Accordingly, the District is the sole remaining defendant.
                                   1   inasmuch as the District says it did not invite Heather Goodell to return as a substitute teacher

                                   2   after receiving complaints about her conduct, the District contends that evidence of her

                                   3   employment as a substitute teacher is also relevant to show a possible motive for plaintiffs’

                                   4   decision to pursue the present lawsuit.

                                   5          The motion is granted.

                                   6          The District does not dispute that it has no information that Heather Goodell harmed C.G.

                                   7   or that C.G.’s injuries were caused by her conduct.2 In the absence of such evidence, the District

                                   8   appears to argue that evidence of Ms. Goodell’s conduct at school is admissible because it would

                                   9   allow the jurors to infer that if she treated students poorly when she served as a substitute teacher,

                                  10   she also treated C.G. poorly and is at least partially responsible for his injuries. See Dkt. No. 116

                                  11   at 3. Such evidence is inadmissible character and propensity evidence. Fed. R. Evid. 404(a).

                                  12          At the hearing on this motion, the District argued that it should be permitted to
Northern District of California
 United States District Court




                                  13   demonstrate that Ms. Goodell herself engaged in the same type of abusive behavior that plaintiffs

                                  14   say Mr. Notheis engaged in with respect to C.G. It is not clear to the Court how evidence of Ms.

                                  15   Goodell’s alleged hypocrisy is relevant to any matter at issue in the case, and the District was

                                  16   unable to identify any such matter. The Court excludes this evidence on the additional ground that

                                  17   it is not relevant and would be unfairly prejudicial to plaintiffs. Fed. R. Evid. 401, 402, 403.

                                  18          Similarly, the District argues that evidence of Ms. Goodell’s conduct and employment as a

                                  19   substitute teacher is relevant to show that she initiated this action on behalf of C.G. and against

                                  20   defendants because of her presumed displeasure at not being asked to substitute teach. See Dkt.

                                  21   No. 116 at 5. Ms. Goodell’s motives for filing this action on behalf of C.G. are not relevant to any

                                  22   matter at issue in the case. The Court also excludes this evidence on the additional ground that it

                                  23   is not relevant and would be unfairly prejudicial to plaintiffs. Fed. R. Evid. 401, 402, 403.

                                  24          B.      Evidence re Monterey County Department of Social Services (“MCDSS”)
                                  25          Discovery yielded evidence that both Mr. Notheis and Mr. Calderon contacted MCDSS

                                  26   concerning their suspicions that James and Heather Goodell were abusing C.G. Plaintiffs argue

                                  27
                                       2
                                  28    Defendants stated during the hearing that they have evidence that C.G. arrived at school on one
                                       occasion with soiled pants.
                                                                                        2
                                   1   that any evidence concerning the MCDSS is irrelevant and constitutes improper character

                                   2   evidence. Fed. R. Evid. 401, 402, 403, 404. Additionally, there being little evidence relating to

                                   3   MCDSS, plaintiffs argue that the nature and extent of the MCDSS’s involvement in matters

                                   4   concerning C.G. is unknown and highly speculative.

                                   5          The District argues that any evidence showing that Mr. Calderon and Mr. Notheis reported

                                   6   their suspicions of abuse, as opposed to any subsequent findings by MCDSS, is relevant to show

                                   7   how they responded to concerns about student safety, and is admissible under Federal Rule of

                                   8   Evidence 406 to demonstrate a routine practice of mandatory reporting compliance upon

                                   9   development of a reasonable suspicion of abuse. The District also contends that such evidence is

                                  10   relevant to show James and Heather Goodell’s possible motive for filing the present lawsuit. The

                                  11   District further contends that the risk of any prejudicial effect of allowing such evidence can be

                                  12   mitigated through an appropriate limiting instruction to the jury.
Northern District of California
 United States District Court




                                  13          The motion is granted.

                                  14          The Court is not persuaded that evidence that Mr. Calderon and Mr. Notheis contacted

                                  15   MCDSS on one occasion concerning their suspicions that the Goodells were abusing C.G. is

                                  16   evidence of their or the District’s practice of reporting concerns about student safety, nor would its

                                  17   exclusion prevent them from introducing evidence of such a practice.3 Rather, admission of this

                                  18   evidence would allow the District to improperly suggest to the jury that because MCDSS was

                                  19   contacted, the Goodells had, in fact, abused C.G. The parties appear to agree that there is no

                                  20   evidence of any such findings by MCDSS. In the absence of any evidence, the Court excludes

                                  21   evidence of these contacts to MCDSS as unfairly prejudicial to plaintiffs and likely to confuse or

                                  22   mislead the jury. Fed. R. Evid. 401, 402, 403. If, however, plaintiffs inquire regarding whether

                                  23   Mr. Calderon or Mr. Notheis ever reported suspected abuse to MCDSS, the Court will permit

                                  24   them to answer truthfully about their report of suspected abuse by the Goodells.

                                  25

                                  26
                                  27
                                       3
                                  28     At the hearing, the District acknowledged that this contact is the only occasion on which a report
                                       to MCDSS was made by Mr. Calderon or Mr. Notheis.
                                                                                         3
                                   1   II.         DEFENDANT JAIME NOTHEIS’S MOTIONS IN LIMINE4

                                   2               A.     Motion in Limine No. 1 (Alleged Conduct Toward Others)
                                   3               Defendant Jaime Notheis moves for an order precluding plaintiffs from introducing

                                   4   evidence of alleged conduct involving persons other than C.G. Dkt. No. 104. Specifically, the

                                   5   evidence at issue concerns reports of alleged conduct by Mr. Notheis toward (1) other students in

                                   6   his class at San Vicente Elementary School prior to and during the time period C.G. was in his

                                   7   class, (2) adult coworkers before and after the relevant time period, and (3) other students at Main

                                   8   Street Middle School. Mr. Notheis argues that this evidence is impermissible character evidence

                                   9   that is not probative of any material facts at issue. Fed. R. Evid. 401, 402, 403, 404.

                                  10               Plaintiffs say that they do not intend to introduce evidence of any misconduct that occurred

                                  11   after Mr. Notheis’s alleged abuse of C.G., unless the District opens the door to such evidence.

                                  12   Accordingly, Mr. Notheis’s motion to exclude all such evidence of his conduct is granted, subject
Northern District of California
 United States District Court




                                  13   to the use of such evidence for impeachment or rebuttal if the District should open the door to

                                  14   such evidence at trial.

                                  15               However, plaintiffs maintain that evidence of any misconduct that occurred before and

                                  16   during the time C.G. was in Mr. Notheis’s classroom is directly relevant to their claims under the

                                  17   Bane Act, Cal. Civ. Code § 52.1 and for negligence.5 Plaintiffs argue that the probative value of

                                  18   the evidence far outweighs any prejudicial effect.

                                  19               With respect to other conduct before and during the relevant time period, the Court denies

                                  20   the motion, subject to consideration of the nature and extent of the specific evidence to be offered

                                  21   at trial.

                                  22               Mr. Notheis is correct that evidence of his other alleged misconduct may not be used to

                                  23   show that he acted in conformity with that other misconduct with respect to the disputed

                                  24

                                  25
                                       4
                                         The Court will address Mr. Notheis’s motions in limine inasmuch as they overlap with some of
                                       the District’s motions (discussed below) and concern evidence that remains at issue,
                                  26   notwithstanding the parties’ stipulation to dismiss Mr. Notheis from this lawsuit.
                                       5
                                  27     Plaintiffs also argued that the subject evidence is relevant to their claim under 42 U.S.C. § 1983,
                                       but, as noted above, they have since agreed to dismiss the individual defendants. As discussed at
                                  28   the pretrial conference, the Court is not persuaded that plaintiffs properly can assert a § 1983 claim
                                       against the District, and plaintiffs have withdrawn their motion for leave to do so.
                                                                                          4
                                   1   conducted relating to C.G. Fed. R. Evid. 404(a). However, because the District is now the only

                                   2   remaining defendant, the stated concerns about inadmissible character evidence as to Mr. Notheis

                                   3   is of less concern. Additionally, plaintiffs argue that evidence of other misconduct is relevant for

                                   4   at least two reasons: (i) to show that the District had knowledge of Mr. Notheis’s abusive conduct

                                   5   dating back to 2012 such that the alleged misconduct directed at C.G. was reasonably foreseeable,

                                   6   and (ii) to show that the District, having responsibility for teacher supervision and retention, had a

                                   7   routine practice of tolerating Mr. Notheis’s abusive conduct. Plaintiffs say that this evidence is

                                   8   relevant to their negligent supervision and retention claim and to their Bane Act claim. The Court

                                   9   agrees with plaintiffs that evidence of Mr. Notheis’s other alleged misconduct prior to and during

                                  10   the time C.G. was in Mr. Notheis’s classroom is relevant. Fed. R. Civ. P. 404(b), 406; see

                                  11   Virginia G. v. ABC Unified School District, 15 Cal. App. 4th 1848, 1855 (1993) (“[W]hile

                                  12   [teacher’s] conduct in molesting [student] will not be imputed to the District, if individual District
Northern District of California
 United States District Court




                                  13   employees responsible for hiring and/or supervising teachers knew or should have known of

                                  14   [teacher’s] prior sexual misconduct towards students, and thus, that he posed a reasonably

                                  15   foreseeable risk of harm to students under his supervision . . . the employees owed a duty to

                                  16   protect the students from such harm.”).

                                  17             However, the Court is concerned about the nature and extent of the evidence plaintiffs

                                  18   propose to introduce on these matters. The Court will permit evidence (documents and testimony)

                                  19   of reports and complaints of acts of alleged misconduct similar to those C.G. is alleged to have

                                  20   experienced, made to the District by aides, other teachers, or parents. However, the Court is

                                  21   reluctant to permit extended testimony or other evidence detailing each incident underlying the

                                  22   matters that were actually reported or complained of, as such evidence may have a tendency to

                                  23   confuse or mislead the jury regarding the particular matters at issue in this case.6

                                  24             B.     Motion in Limine No. 2 (Status of Employment and Teaching Credential)
                                  25             Mr. Notheis moves to preclude plaintiffs from introducing any evidence of the current

                                  26   status of his employment with the District and teaching credential. Dkt. No. 104. Mr. Notheis’s

                                  27

                                  28   6
                                           The Court has taken this concern into account in setting limits for presentation of evidence.
                                                                                          5
                                   1   employment with the District ended after the alleged events involving C.G. The State of

                                   2   California subsequently revoked his teaching credential. Mr. Notheis argues that these facts are

                                   3   irrelevant to the issue whether he engaged in alleged abuse of C.G. and is more prejudicial than

                                   4   probative.

                                   5          Plaintiffs stipulate that all evidence pertaining to Mr. Notheis’s teaching credential should

                                   6   be excluded. Accordingly, Mr. Notheis’s motion to exclude all such evidence is granted.

                                   7          As for Mr. Notheis’s employment status, plaintiffs propose that the Court instruct the jury

                                   8   that Mr. Notheis no longer works for the San Vicente Elementary School, and that the jury should

                                   9   not draw any inference from that fact. At the hearing on the motion, defendants advised that they

                                  10   concur in this proposal. Accordingly, the Court will instruct the jury as plaintiffs propose. The

                                  11   parties shall confer regarding the text of the instruction and shall advise whether it may be

                                  12   included in the statement of undisputed facts to be read to the jury.
Northern District of California
 United States District Court




                                  13   III.   DISTRICT’S MOTIONS IN LIMINE
                                  14          A.      Motion in Limine No. 1 (Draft Expert Reports)
                                  15          The District moves for an order precluding plaintiffs from presenting, referencing, or

                                  16   otherwise communicating to the jury in any way—including during voir dire—drafts of Dr. Laura

                                  17   Schreibman’s expert report. The District says that the draft reports were inadvertently produced to

                                  18   plaintiffs in discovery and that any reference to the contents of those drafts could unfairly create

                                  19   the impression that the opinions expressed are less firmly held than they are, and are not Dr.

                                  20   Schreibman’s own conclusions. However, the District does not object to any questioning at trial

                                  21   about the extent to which Dr. Schreibman consulted with or relied on two other experts, Dr.

                                  22   Richard J. Shaw and Dr. Pamela Mills, in preparing her report.

                                  23          Plaintiffs maintain that the District repeatedly failed to properly disclose the facts, data and

                                  24   bases for Dr. Schreibman’s opinions and that it remains unclear to what extent she relied upon

                                  25   other experts in preparing her report. If the Court allows Dr. Schreibman to testify at trial,

                                  26   plaintiffs argue that they should be permitted to thoroughly cross-examine her as to the

                                  27   circumstances and people involved with each draft of her report.

                                  28          For the reasons explained below, the motion is moot.
                                                                                         6
                                   1           Expert reports generally are not admissible evidence of the opinion of a testifying expert,

                                   2   but they may be used for the purpose of impeachment. Draft reports generally are not even

                                   3   discoverable. The Court interprets the District’s motion as arguing that Dr. Schreibman’s draft

                                   4   reports were inadvertently produced and that defendants did not intend to waive the work product

                                   5   protection that otherwise attaches to draft expert reports pursuant to Rule 26(b)(4)(B) of the

                                   6   Federal Rules of Civil Procedure. In support of that argument, the District would have to show

                                   7   that (1) disclosure of the drafts was inadvertent, (2) reasonable steps were taken to prevent

                                   8   disclosure, and (3) the District promptly took steps to rectify the error in compliance with Rule

                                   9   26(b)(5)(B). See Fed. R. Evid. 502(b).

                                  10           The Court need not reach this issue, however, as plaintiffs represented at the hearing on

                                  11   this motion that they do not intend to use Dr. Schreibman’s draft reports for any purpose.

                                  12           B.      Motion in Limine No. 2 (Internal District Policies)
Northern District of California
 United States District Court




                                  13           The District moves for an order precluding plaintiffs from presenting, referencing, or

                                  14   otherwise communicating to the jury in any way that internal District policies create a legal

                                  15   standard of care. Dkt. No. 107. According to the District, public entities may be liable for tortious

                                  16   injury caused by an act or omission only if a statute declares them to be liable. As such, the

                                  17   District contends that permitting evidence or argument that its policies create a standard of care

                                  18   would confuse and mislead the jury. Fed. R. Evid. 403. Plaintiffs argue that the District can be

                                  19   liable under a general negligence theory and that evidence of the District’s policies therefore are

                                  20   relevant to the District’s duty of care.

                                  21           The motion is denied.

                                  22           While the District is correct that its policies do not define the District’s statutory duties, the

                                  23   policies are nevertheless relevant to plaintiffs’ negligence claims. While noncompliance with such

                                  24   policies will not establish negligence per se, noncompliance with an internal policy may be

                                  25   relevant evidence of a breach of a duty of care. See, e.g., M.W. v. Panama Buena Vista Union

                                  26   School District, 110 Cal. App. 4th 508, 512 (2003) (discussing evidence of school district before-

                                  27   school supervision policy). At the hearing, plaintiffs identified two exhibits—Exhibits 26 and

                                  28   44—that they will seek to admit in evidence. The District made no objections specific to these
                                                                                           7
                                   1   two exhibits as part of its objections to plaintiffs’ trial exhibits. The Court will permit evidence of

                                   2   the policies reflected in these exhibits.

                                   3
                                               C.      Motion in Limine No. 3 (Notheis’s Alleged Prior and Subsequent Conduct)
                                   4                   and Motion in Limine No. 4 (Notheis’s Treatment of Other Students)
                                   5           These motions are virtually identical to defendant Notheis’s Motion in Limine No. 1, and

                                   6   the Court reaches the same result.

                                   7           D.      Motion in Limine No. 5 (“Golden Rule” and/or “Reptile Theory”)
                                   8           The District moves for an order precluding plaintiffs from presenting, referencing or

                                   9   otherwise communicating, arguing, or suggesting to the jury that jurors should reach a verdict by

                                  10   placing themselves in the position of either the defendant or the plaintiffs. Plaintiffs argue that the

                                  11   District’s motion is both overbroad and premature, and fails to identify any specific evidence or

                                  12   argument that may be at issue. Additionally, plaintiffs contend that arguments directing the jury to
Northern District of California
 United States District Court




                                  13   consider safety as the reasonable standard of conduct is well within the scope of permissible

                                  14   advocacy.

                                  15           As discussed at the hearing on this motion, the Court expects counsel for all parties to

                                  16   refrain from engaging in improper closing argument, and it will not categorically prohibit the

                                  17   particular trial strategy or form of argument that the District refers to as “reptile” theory. See, e.g.,

                                  18   McNally v. Riis, No. 18-CV-1150 JLS (AGS), 2020 WL 209141, at *7 (S.D. Cal. Jan. 14, 2020)

                                  19   (declining to exclude such arguments).

                                  20           E.      Motion in Limine No. 6 (Plaintiffs’ Expert Robert Johnson)
                                  21           Plaintiffs retained Mr. Johnson to assess economic damages. The District moves for an

                                  22   order excluding Mr. Johnson’s testimony on the ground that his analysis is based on a flawed

                                  23   methodology. Dkt. No. 111. Specifically, the District argues that he relied on an improper

                                  24   negative discount rate, as well as on an interest rate derived from a single date in an aberrational

                                  25   time period, rather than a historical average. The District also seeks an order precluding Mr.

                                  26   Johnson from (1) referencing caselaw, jury instructions or other legal authority in explaining how

                                  27   he reached his opinions and conclusions and (2) critiquing or discussing the opinions and

                                  28   conclusions of defense expert Erik Volk.
                                                                                           8
                                   1            Plaintiffs argue that this motion should be denied as an untimely Daubert7 motion. But

                                   2   even if the Court considers the motion on the merits, plaintiffs contend that Mr. Johnson’s

                                   3   methodology is appropriate and acceptable under Jones v. Laughlin Steel Corp. v. Pfeifer, 462

                                   4   U.S. 523 (1983) and Trevino v. United States, 804 F.2d 1512 (9th Cir. 1986). Moreover, plaintiffs

                                   5   state that while they do not intend to elicit legal opinions from Mr. Johnson at trial, Mr. Johnson

                                   6   should be permitted to explain that he conducted his analysis in accordance with appropriate legal

                                   7   frameworks, so long as he does not explain their substance. Finally, plaintiffs contend that Mr.

                                   8   Johnson should be permitted to respond to Mr. Volk’s opinions at trial, including that Mr. Johnson

                                   9   found documentation in Mr. Volk’s file to be incomplete and that Mr. Volk’s deposition was not

                                  10   completed.

                                  11            The portion of the motion directed to Mr. Johnson’s use of a negative discount rate is an

                                  12   untimely Daubert motion and is denied on that basis.
Northern District of California
 United States District Court




                                  13            As to the remainder of the motion, the Court will not permit Mr. Johnson or any other

                                  14   witness to testify regarding what the law is. Mr. Johnson may describe what he did and may, if

                                  15   necessary, describe his understanding of what is required for calculation of the discount rate even

                                  16   if that description tracks a legal standard. In addition, as a general matter, no expert will be

                                  17   permitted to testify to matters not properly disclosed as required in advance of trial. At the

                                  18   hearing, the parties seemed to indicate that the District’s objections on this point as to Mr. Johnson

                                  19   could be adequately addressed without a more specific decision on this motion, and if that is so,

                                  20   the Court will not order anything further on this point.

                                  21            IT IS SO ORDERED.

                                  22   Dated: June 26, 2021

                                  23

                                  24
                                                                                                     VIRGINIA K. DEMARCHI
                                  25                                                                 United States Magistrate Judge
                                  26
                                  27

                                  28   7
                                           Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).
                                                                                        9
